Exhibit32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the annual report on Form 10-K of India Globalization Capital, Inc. (the “Company”) for the year ended March31, 2011, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Ram Mukunda, Chief Executive Officer and President of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. India Globalization Capital, Inc. Date: July 14, 2011 By: /s/Ram Mukunda Ram Mukunda Chief Executive Officer and President (Principal Executive Officer)
